DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
1. 	 A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered. 
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s argument received 10/03/2022.                      .
2.	Claims 1, 3 – 5, 7 – 10, 13, 17 – 18 and 20 – 23 have been amended. No new matter has been introduced.	
3.	Claims 1 – 23 are currently pending and have been examined.

Foreign Priority/Domestic benefit
There is no claim to foreign or domestic priority according to the application data sheet and filing receipt. 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 02/17/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 06/08/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 02/10/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Response to Arguments
1.	Applicant’s amendment to claims 1, 10, 20 – 23   filed on 10/03/2022 necessitated a new ground(s) of rejection presented in this Office action. The independent claims were reconstructed hence changing the scope of the claims, prompting a further search and reconsideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s)  1 – 3, 7 , 10 – 11 and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakuchi et al. (US 2018/0367457 A1)  in view of Guo et al. (RDMA over Commodity Ethernet at Scale, August 22 – 26, 2016).
 	Regarding claim 1, Minakuchi discloses: An apparatus (Figures 1, 14, 17: the apparatus is label  “OFC” (open flow controller)), comprising: 
a port configured to exchange signals with a router; (¶ 0164, signaling information that involves load information is communicated from one or more switch (router) to the controller (apparatus) =¶ 0051,¶ 0057  ) and
 at least one processor configured to (Figure 5, ¶ 0192 and ¶ 0077, whereby the openflow controller of figure 1 possesses a processor); receive packets from the router via the port, (¶ 0167, the packet from switch 1 (router) are transfer to the controller 1 ]  perform operations on the packets, and send the packets back toward the router[¶ 168, the packet is acted/operated  on by the controller (in other words the packet is assigned to a new route when exiting the controller to switch 1) and is sent back to switch 1 to be forwarded to route 2 see also ¶ 0169, whereby in ¶ 0170 the packet is received by switch one and sent via the second route] and implement a user plane layer that generates [¶ 0165, at the controller (apparatus) a table is used to determine the processing load in order to operate on the packet for the switch to transmit the packet over a different route. And as seen in ¶ 0041 - ¶ 0042 the burden at the controller needs to be reduced] .  Manakuchi discloses every aspect of claim 1 except implementing a user plane layer feedback representing a processing load on the apparatus and provides this feedback to the router via the port, however such difference is seen in the secondary reference of Guo, see figure 2 and the last two paragraphs in the right column on page 203. [that is a pause frame is sent to a particular egress queue via a port, the pause frame represents a load on the first device , that is the queue length reaches a certain threshold, which triggers the pause frame to be transmitted form a particular queue via the port from the receiver to the transmitter. This pause frame is a data/user plane frame since it is sent over the same port as the data traffic and does not use any specific signaling/control channel .This pause frame is used for flow control between two entity via a given port] . Incorporating the teaching of Gou into the system of Manakuchi would have been obvious to a person having ordinary skill in the art.  However there is one detail not present in the primary reference:  that is the packet and pause frame are sent and receive over the same port between the controller and switch , however such difference is determined to be a small design modification and  is accounted for in the reference of EP 3122005A1 (the English translation of this document is included for the applicant consideration), see ¶ 0049, and latter part of ¶ 0052, whereby traffic can be received and transmit over the same port.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manakuchi’s system in view of Guo. The motivation for making the above modification would have been for congestion control see left column on page 204 of Guo.

Claims 10 and 20 – 23  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such element as a processor and memory is seen in figure 5 of the primary reference. 

Additional references to consider are:
A.  Technical Guide (Unified Threat Management (UTM) offload, supplied via the applicant’s IDS, version c613-22108-00 REV B), See pages 2, 4, 8 – 9, which covers the limitation accounted for by Manakuchi.
B. See also Yamamoto (Integration of existing Ethernet devices into time division Multiplexing Ethernet, 2017)  right column of page 1172, that also coves the limitation accounted for by Guo above. That is one device can be the controller and the other a switch that uses a pause frame  for congestion control.


Regarding claim 2, Guo further discloses: The apparatus of claim 1, wherein the user plane layer is configured to provide the feedback by transmitting an ethernet pause frame via the port.  see figure 2 and the last two paragraphs in the right column on page 203. [that is a pause frame is sent out from a particular egress queue via an egress port, the pause frame represents a load on the first device , that is the queue length reaches a certain threshold, which triggers the pause frame to be transmitted form a particular queue via the port from the receiver to the transmitter, this pause frame is a data/user plane frame since it is sent over the same port as the data traffic and does not use any specific signaling/control channel]

 	Regarding claim 3, Guo further discloses: The apparatus of claim 1, wherein the user plane layer is configured to generate the feedback and provide the feedback in response to the processing load on the apparatus exceeding at least one threshold.  see figure 2 and the last two paragraphs in the right column on page 203. [that is a pause frame is sent out from a particular egress queue via an egress port, the pause frame represents a load on the first device , that is the queue length reaches a certain threshold, which triggers the pause frame to be transmitted form a particular queue via the port from the receiver to the transmitter].

 	Claim 7, Manakuchi further discloses: The apparatus of claim 1, wherein the operations on the packets include at least one of encoding, decoding, network address translation, or deep packet inspection. [¶ 0084, the packet has to be inspected and decoded  in order to extract the body of the packet, stores it  and again read the packet from the buffer for it to be transmitted again to a particular switch]. [see additional reference of Ericsson (WO 2020/202169 A1) , ¶ 0037 in view of figure 2 (step 3 and step 6:translated packet ) whereby the load balancer that is external to the switch is able to perform network address translation on the packet and sends the packet back to the switch for correct routing to the client device].

 	Claim 11, Manakuchi further discloses: The apparatus of claim 10, further comprising: a physical interface associated with the external processing system.  [figure 5 = ¶ 0068, ¶ 0075].

Claim 17, Guo further discloses:  The apparatus of claim 10, further comprising: at least one input/output (I/O) module that implements [[the]]a queue configured to hold packets before the packets are provided to the external processing system, and wherein the at least one I/O module holds packets in the queue in response to the feedback indicating that the processing load on the external processing system has exceeded at least one threshold.  see figure 2 and the last two paragraphs in the right column on page 203. [that is a pause frame is sent out from a particular egress queue via an egress port, the pause frame represents a load on the first device , that is the queue length reaches a certain threshold, which triggers the pause frame to be transmitted form a particular queue via the port from the receiver to the transmitter. The Queue will hold the frame until it falls below the threshold in which transmission of packets will resume].

 Claim 18, Guo further discloses: The apparatus of claim 17, wherein the at least one I/O module performs flow control for packets in the queue based on the feedback see figure 2 and the last two paragraphs in the right column on page 203. [that is a pause frame is sent out from a particular egress queue via an egress port, the pause frame represents a load on the first device , that is the queue length reaches a certain threshold, which triggers the pause frame to be transmitted form a particular queue via the port from the receiver to the transmitter. The Queue will hold the frame until it falls below the threshold in which transmission of packets will resume. See also left column on page  204].

Claim 19, Guo further discloses: The apparatus of claim 18, wherein the I/O module performs flow control for packets transmitted to the external processing system via at least one user plane interface to maintain a quality of service (QoS) associated with the packets. see figure 2 and the last two paragraphs in the right column on page 203, that is there are eight priority queues that are managed by a pause frame that involves a single port [interpreted as a user plane interface] , that is, pausing of a particular priority queue maintain the quality of service associated with the packet. Also see the left column on page 208, NIC controller in view of the pause frame].

2.	Claim(s)  4 – 5, 8, 12 – 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakuchi et al. (US 2018/0367457 A1)  in view of Guo et al. (RDMA over Commodity Ethernet at Scale, August 22 – 26, 2016) and  Allied Telesis (Technical Guide, Unified Threat Management (UTM) offload, supplied via the applicant’s IDS, c613-22108-00 REV B).
Regarding claim 12, Minakuchi in view of Guo discloses: The apparatus of claim 11 (see rejected claim 11).
Minakuchi in view of Guo does not disclose: wherein the controller is configured to provide a command to the external processing system, wherein the command comprises information indicating a type of a virtual machine and resources to be allocated to the virtual machine, however in the same field of endeavor Allied Telesis discloses the above missing feature that is : the controller is configured to provide a command  to the external processing system, wherein the command comprises information indicating a type of a virtual machine and resources to be allocated to the virtual machine, (see page 4, that is the forwarding device boots and manages the offload device, configures the off load device, send and receive traffic to the offload device for processing, the off load device can be a virtual or physical device , the resources are seen on page 8 that is configured for the offload device that can be a virtual machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manakuchi’s system in view of Guo and Allied Telesis. The motivation for making the above modification would have been to implement the need to maintain a high level of security and  high forwarding performance [first page or the technical guide].
 	
Claim 8, Allied Telesis  discloses: The apparatus of claim [[7]]1, wherein the at least one processor is configure to: receive, from the router via a control channel, state information for configuring a virtual machine to perform the operations on the packets and controlling the operation of the virtual machine to perform the operations on the packets; and determine, based on monitoring at least one of the virtual machine or the state information, the processing load on the apparatus.  (see page 4, that is the forwarding device boots and manages the offload device, configures the off load device, send and receive traffic to the offload device for processing, the off load device can be a virtual or physical device , the load is seen on page 8 at the virtual machine, the processing load is also seen in the primary reference at the apparatus end : ¶ 0165, at the controller (apparatus) a table is used to determine the processing load in order to operate on the packet for the switch to transmit the packet over a different route. And as seen in ¶ 0041 - ¶ 0042 the burden at the controller needs to be reduced). For motivation see claim 12.  [The configuration being received  is implied since the main purpose of a hypervisor is to create VM, however to clarify and support this assertion supporting reference of Sundarababu (US 2021/0144059A1) is relied on see ¶ 0058 that is a command or configuration is sent from the switch to the hypervisor to instantiate virtual machine(s) and balance resources among the machines, see  also ¶ 0041 for load balancing purposes ]


Claim 13, Allied Telesis further discloses: The apparatus of claim 12, wherein the external processing system instantiates the virtual machine using [[the]]an operating system and [[the]]a hypervisor in response to the controller providing the command.  [see 9th page , “…creating a new VM instance..” and “bare-metal hypervisor”, see page 17, last paragraph. See page 5 also discloses that the minimum specification requires a hypervisor , it is well known in the art the hypervisor main purpose is to create and remove virtual machine(s)]. [The command is implied since the main purpose of a hypervisor is to create VM, however to clarify and support this assertion supporting reference of Sundarababu (US 2021/0144059A1) is relied on see ¶ 0058,¶ 008 that is a command or configuration is sent from the switch to the hypervisor to instantiate virtual machine(s) and balance resources among the machines, , see  also ¶ 0041 for load balancing purposes]

Claim 4  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 13.

 	Claim 14, Allied Telesis further discloses: The apparatus of claim 13, wherein at least one control channel for the virtual machine is mapped to the physical interface to support an emulated local interface with the external processing system. [see latter part of page 6 and first two paragraphs of page 7, configuration of a local interface for communication with the external system. See page 8 for such configuration].

Claim 5  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 14.

3.	Claim(s)  6 and 15 – 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakuchi et al. (US 2018/0367457 A1)  in view of Guo et al. (RDMA over Commodity Ethernet at Scale, August 22 – 26, 2016) and  Allied Telesis (Technical Guide, Unified Threat Management (UTM) offload, supplied via the applicant’s IDS, c613-22108-00 REV B) and Lin et al. (US 2015/0026681 A1).
Claim 6, Minakuchi in view of Guo and Allied Telesis discloses: The apparatus of claim 5, (see rejected claim 5),  Minakuchi in view of Guo and Allied Telesis does not discloses: wherein the control information comprises commands to access or control state associated with the at least one virtual machine, support configuration of the at least one virtual machine, or perform a health check of the at least one virtual machine, however in the same field of endeavor Lin discloses the above missing feature see ¶ 0064 - ¶ 0065, after the VM are created control message is sent to control/configure  and manage the VM by use of a created virtual NIC interface. Also see also ¶ 0063. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manakuchi’s system in view of Guo,  Allied Telesis and Lin. The motivation for making the above modification would have been to create a virtual environment based on a system architecture, configuration and management module in the host see ¶ 0063 of Lin.

Claim 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 15, Lin further discloses: The apparatus of claim 14, wherein at least one processor is configured to generate control information for the virtual machine and provide the control information to the external processing system via the emulated local interface.  [¶ 0064 - ¶ 0065, after the VM are created control message is sent to control/configure  and manage the VM by use of a created virtual NIC interface. Also see also ¶ 0063.]. For motivation see claim 6.


4.	Claim(s)  9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakuchi et al. (US 2018/0367457 A1)  in view of Guo et al. (RDMA over Commodity Ethernet at Scale, August 22 – 26, 2016) and  Memon et al. (US 2017/0339060 A1).
Regarding claim 9, Minakuchi in view of Guo discloses: The apparatus of claim 1(see rejected claim 1).
Minakuchi in view of Guo does not disclose: the at least one processor comprises a plurality of processor cores, and wherein at least one of the plurality of processor cores is allocated to input/output (I/O) operations associated with the signals exchanged with the router, at least one of the plurality of processor cores is allocated to scheduling operations for the packets received from the router, and at least one of the plurality of processor cores is allocated to performing the operations on the packets received from the router, however in the same field of endeavor Memon discloses the above missing feature (figure 1 in combination with ¶ 0019, multiple processor cores are present in the same device and execute different processes in view of the packet received that is flow A and flow B. In other words it is obvious that the different cores are implemented and can perform different task on the packet being received ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manakuchi’s system in view of Guo and the Memon. The motivation for making the above modification would have been to reduce the undesirably large amount of host  processor results in and undesirably large amount of host processing bandwidth consumption [¶ 0003 of Memon].






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463